Citation Nr: 0723677	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for psoriasis.

2.  Entitlement to an increased rating for right hand 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 and June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


REMAND

The veteran contends that the manifestations of the service-
connected disability of his right hand include severe pain in 
all of the digits of the hand, not just the index finger.  
The RO is currently rating the disability on the basis of 
functional impairment of the index finger with generalized 
weakness of the right hand.  

When the veteran was seen by VA on an outpatient basis in 
December 2002, he was found to have mild thenar atrophy with 
diminished thenar strength.  Electrodiagnostic studies in 
January 2003 were negative.  At a VA examination for 
compensation purposes in April 2003, the veteran was found to 
have a flexion contracture of the proximal interphalangeal 
joint of the index finger and generalized weakness in the 
right hand.  The examiner did not adequately address whether 
the veteran has functional impairment due to pain in digits 
other than the index finger.  Moreover, there is no medical 
evidence pertaining to treatment or evaluation of the 
veteran's right hand for the period since April 2003.

The veteran contends that his psoriasis involves more than 20 
percent of his body and therefore warrants a higher initial 
rating.  The veteran was afforded a VA examination for 
compensation purposes in April 2003, but the examiner did not 
provide an assessment of the percentage of exposed surfaces 
involved or of the percentage of the whole body involved.  
Therefore, the examination report is not adequate for rating 
purposes.  Moreover, there is no medical evidence pertaining 
to this disability for the period since April 2003.

Finally, the Board notes that the veteran has not been 
provided required notice with respect to the effective-date 
element of his claims.


In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of his service-
connected right hand disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

The examiner should identify all current 
symptoms and functional impairment due to 
the disability and specifically address 
whether the disability is productive of 
pain, particularly whether the disability 
is productive of pain in digits other 
than the index finger.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.


4.  The veteran should also be provided a 
VA examination to determine the current 
degree of severity of his psoriasis.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all 
manifestations of the disorder and 
provide an assessment of the frequency 
and duration of any required treatment 
with systemic therapy such as 
corticosteroids.  The examiner should 
also identify the areas of involvement 
and provide an assessment of the 
percentage of exposed surfaces involved 
and an assessment of the percentage of 
the whole body involved.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work with the supporting rationale.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


